NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



REYNALDO MILLETTE, DOC #S10037,          )
                                         )
             Appellant,                  )
                                         )
v.                                       )
                                         )      Case No. 2D17-1299
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Reynaldo Millette, pro se.



PER CURIAM.


             Affirmed.


SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.